  Case 2:20-cv-11480-KM-JBC Document 16 Filed 05/19/21 Page 1 of 3 PageID: 155
HEIMERL LAW FIRM
32 Dumont Road
Post Office Box 964
Far Hills, New Jersey 07931
Phone: (908) 470 0200
Facsimile: (908) 470 0201
Attorneys for Plaintiffs

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

BRADLEY B. HEISMAN and
JULIA MATONTI,

                                        Plaintiffs,                Civil Action No.: 2:20-cv-11480

             -against-
                                                                 REPLY TO COUNTERCLAIM
WYNDHAM VACATION RESORTS, INC.,

                                       Defendant.



       Plaintiffs, Bradley B. Heisman and Julia Matonti (“Plaintiffs”), by and through undersigned
counsel, reply to the Counterclaim of Defendant, Wyndham Vacation Resorts Inc. (“Defendant”) as
follows:
                                      AS TO COUNT ONE
                                      (Breach of Contract)

   1. Plaintiffs admit, through fraudulent inducement, Plaintiffs entered into the Contract and
       respectfully refer the Court to the Contract for the terms and conditions thereof.


   2. Plaintiffs admit, through fraudulent inducement, Plaintiffs entered into the Contract on or about
       May 17, 2019.


   3. Plaintiffs deny the allegations set forth in Paragraph 3 of the Counterclaim and specifically
       state that Plaintiffs continued to make payments payable to the order of the Defendant and
       delivered same to Plaintiffs’ counsel to be held in escrow pending the outcome of this matter.


   4. Plaintiffs deny each and every allegation set forth in Paragraph 4 of the Counterclaim.
Case 2:20-cv-11480-KM-JBC Document 16 Filed 05/19/21 Page 2 of 3 PageID: 156


 5. Plaintiffs deny each and every allegation set forth in Paragraph 5 of the Counterclaim.


                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE


    The Counterclaim fails to state a cause of action against the Plaintiffs upon which relief can
 be granted.


                   AS AND FOR A SECOND AFFIRMATIVE DEFENSE


    Defendants breached the contact that is the subject matter of this action, thereby excusing
 Plaintiffs continued performance and as such Defendant is not entitled to the damages it seeks.


                    AS AND FOR A THIRD AFFIRMATIVE DEFENSE


    If the Defendant suffered damages, the same were caused by Defendant’s own conduct.


                   AS AND FOR A FOURTH AFFIRMATIVE DEFENSE


    The Contract is unenforceable as a contract of adhesion.


                     AS AND FOR A FIFTH AFFIRMATIVE DEFENSE


    The Contract is unenforceable as it is a product of fraud in the inducement.


                     AS AND FOR A SIXTH AFFIRMATIVE DEFENSE


    Plaintiffs will rely upon any and all other, further and/or different defenses which become
 available or are discovered during the pendency of this action and hereby specifically reserve the
 right to amend their Reply to Counterclaim for the purposes of asserting any such additional
 affirmative defenses.




                                           Page -2-
Case 2:20-cv-11480-KM-JBC Document 16 Filed 05/19/21 Page 3 of 3 PageID: 157


                                       HEIMERL LAW FIRM


 Dated: May 19, 2021                   /s/ Wolfgang Heimerl
                                       Wolfgang Heimerl, Esq.




                                 Page -3-
